UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6818


MILIK TURNER,

                     Petitioner - Appellant,

              v.

JENNIFER SAAD, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:18-cv-00026-GMG)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Milik Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Milik Turner, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice his 28 U.S.C.

§ 2241 (2012) petition for lack of jurisdiction. * We have reviewed the record and find no

reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for

the reasons stated by the district court. Turner v. Saad, No. 3:18-cv-00026-GMG (N.D.W.

Va. May 14, 2019).       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




       *
          We have jurisdiction over this appeal because Turner could not correct the
jurisdictional defect by providing additional factual detail. See Goode v. Cent. Va. Legal
Aid Soc’y, Inc., 807 F.3d 619, 624 (4th Cir. 2015).

                                            2